AMENDED AND RESTATED GUARANTEE AGREEMENT

THIS AMENDED AND RESTATED GUARANTEE AGREEMENT (this "Agreement"), dated as of
December 21, 2001, is made among MEMC ELECTRONIC MATERIALS, INC., a Delaware
corporation ("Borrower"), each of the subsidiaries listed on Schedule I hereto
(each such subsidiary, individually, a "Subsidiary" or a "Guarantor" and,
collectively, the "Subsidiaries" or the "Guarantors") and CITICORP USA, INC. as
collateral agent (the "Collateral Agent") for the Secured Parties (as defined in
the Amended and Restated Security Agreement). Unless the context otherwise
requires, all capitalized terms used but not defined herein shall have the
meanings set forth in the Reimbursement Agreement.

W I T N E S S E T H

:



WHEREAS, the Guarantors and the Collateral Agent are parties to that certain
guarantee agreement, dated as of November 13, 2001, pursuant to which the
Guarantors agreed to guarantee the Borrower's obligations under a revolving
credit agreement, dated as of November 13, 2001, among the Borrower, the lenders
party thereto, and Citicorp USA, Inc., as administrative agent and collateral
agent.

WHEREAS, the Borrower, contemporaneously herewith, is entering into the
Revolving Credit Agreement, dated as of December 21, 2001(as such agreement may
be further amended, restated, modified or supplemented at any time and from time
to time hereafter, the "Revolving Credit Agreement"), with the lenders party
thereto (the "Lenders") and Citicorp USA, Inc. as administrative agent (in such
capacity, the "Administrative Agent"), pursuant to which the Lenders will
provide the Borrower with a revolving credit facility in an initial aggregate
amount not to exceed U.S. $150,000,000;

WHEREAS, contemporaneously herewith, the TPG Guarantor is entering into the TPG
Guaranty, the TCW Guarantors are entering into the TCW Guaranty and the GEI
Guarantors are entering into the GEI Guaranty (together with the TPG Guaranty
and the TCW Guaranty, the "Guaranty") each dated as of December 21, 2001 with
the Administrative Agent, pursuant to which the Fund Guarantors will guarantee
the obligations of the Borrower under the Revolving Credit Agreement;

WHEREAS, the Borrower is, contemporaneously herewith, entering into a
Reimbursement Agreement, dated as of December 21, 2001 (as such agreement may be
further amended, restated, modified or supplemented at any time and from time to
time hereafter, the "Reimbursement Agreement"), with the Fund Guarantors and the
Collateral Agent, pursuant to which the Borrower agrees to reimburse the Fund
Guarantors for any and all payments made by the Fund Guarantors under the
Guaranty;

WHEREAS, to induce the Fund Guarantors to enter into the Guaranty, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, (a) each of the Guarantors agrees to grant to the Collateral
Agent, for the ratable benefit of the Secured Parties, the Security Interests
(as defined in the Amended and Restated Security Agreement) in the Collateral to
secure the obligations of the Borrower under the Reimbursement Agreement, and
(b) each of the Guarantors agrees to guarantee the obligations of the Borrower
under the Reimbursement Agreement;

WHEREAS, each of the Subsidiaries is a direct or indirect subsidiary of the
Borrower and acknowledges that it will derive substantial benefit from the
making of the Guaranty by the Fund Guarantors; and

WHEREAS, the obligations of the Fund Guarantors under the Guaranty are
conditioned on, among other things, the execution and delivery by the Guarantors
of an Amended and Restated Guarantee Agreement in the form hereof;

NOW, THEREFORE, in consideration of the benefits accruing to the Borrower and
the Guarantors, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

SECTION 1.  Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, (a) the due and punctual payment of (i) all Guarantee Amounts (as
defined in the Reimbursement Agreement) and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) thereon, when and as due, whether at maturity, by acceleration, upon
one or more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Reimbursement Parties to the Secured
Parties under the Reimbursement Agreement and the other Reimbursement Documents,
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Reimbursement Parties under or pursuant to the
Reimbursement Agreement and the other Reimbursement Documents, (c) unless
otherwise agreed to in writing by the applicable Fund Guarantor thereto, the due
and punctual payment and performance of all obligations of the Borrower or any
other Reimbursement Party, monetary or otherwise, under each Hedging Agreement
entered into with a counterparty that was a Fund Guarantor (or an Affiliate of a
Fund Guarantor) at the time such Hedging Agreement was entered into and (d) the
due and punctual payment and performance of all obligations in respect of
overdrafts and related liabilities owed to the Administrative Agent or any of
its Affiliates and arising from treasury, depositary and cash management
services in connection with any automated clearing house transfers of funds (all
the monetary and other obligations referred to in the preceding clauses (a)
through (d) being collectively called the "Reimbursement Obligations"). Each
Guarantor further agrees that the Reimbursement Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Reimbursement Obligation. Each Guarantor agrees to pay, in
addition to the amounts stated above, any and all expenses (including reasonable
counsel fees and expenses) incurred by the Secured Parties in enforcing any
rights under this Agreement.

SECTION 2.  Reimbursement Obligations Not Waived. To the fullest extent
permitted by applicable law, each Guarantor waives presentment to, demand of
payment from and protest to the Borrower of any of the Reimbursement
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment. To the fullest extent permitted by applicable law, the
obligations of each Guarantor hereunder shall not be affected by (a) the failure
of the Collateral Agent or any other Secured Party to assert any claim or demand
or to enforce or exercise any right or remedy against the Borrower or any
Guarantor under the provisions of the Reimbursement Agreement, any other
Reimbursement Document or otherwise; (b) any recision, waiver (except the effect
of any waiver obtained pursuant to Section 12(b), amendment or modification of,
or any release from any terms or provisions of any other Reimbursement Document,
any other Guarantee or any other agreement, including with respect to any other
Guarantor under this Agreement, (c) the failure to perfect any security interest
in, or release of, any of the security held by or on behalf of the Collateral
Agent or any other Secured Party, or (d) any change in ownership of the
Borrower.

SECTION 3.  Security. Each of the Guarantors authorizes the Collateral Agent and
each of the other Secured Parties to (a) take and hold security for the payment
of this Guarantee and the Reimbursement Obligations as set forth in the Amended
and Restated Security Agreement, and exchange, enforce, waive and release any
such security, (b) apply such security and direct the order or manner of sale
thereof as they in their sole discretion may determine and (c) release or
substitute any one or more endorsees, other Guarantors or other obligors.

SECTION 4.  Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Collateral Agent or
any other Secured Party to any of the security held for payment of the
Reimbursement Obligations or to any balance of any deposit account or credit on
the books of the Collateral Agent or any other Secured Party in favor of the
Borrower or any other Person.

SECTION 5.  No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Reimbursement Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Reimbursement
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Reimbursement Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Collateral Agent or any other Secured Party to assert any claim or demand or to
enforce any remedy under the Reimbursement Agreement, any other Reimbursement
Document or any other agreement, by any waiver or modification of any provision
of any thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Reimbursement Obligations, or the failure to perfect any
security interest in, or the release of, any of the security held by or on
behalf of the Collateral Agent or any other Secured Party, or by any other act
or omission that may or might in any manner or to any extent vary the risk of
any Guarantor or that would otherwise operate as a discharge of each Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of all the Reimbursement Obligations).

SECTION 6.  Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each of the Guarantors waives any defense based on or arising
out of any defense of the Borrower or the unenforceability of the Reimbursement
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower, other than the final and indefeasible payment
in full in cash of the Reimbursement Obligations. The Collateral Agent and the
other Secured Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Reimbursement Obligations, make any other accommodation with the
Borrower or any other guarantor or exercise any other right or remedy available
to them against the Borrower or any other guarantor, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Reimbursement Obligations have been fully, finally and indefeasibly
paid in cash. Pursuant to applicable law, each of the Guarantors waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Guarantor or guarantor, as the case may be, or any
security.

SECTION 7.  Agreement to Pay. In furtherance of the foregoing and not in
limitation of any other right that the Collateral Agent or any other Secured
Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of the Borrower or any other Reimbursement Party to pay any
Reimbursement Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Collateral Agent or such other Secured Party as designated thereby in cash the
amount of such unpaid Reimbursement Obligations. Upon payment by any Guarantor
of any sums to the Collateral Agent or any Secured Party as provided above, all
rights of such Guarantor against the Borrower arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Reimbursement Obligations. If
any amount shall erroneously be paid to any Guarantor on account of such
subrogation, contribution, reimbursement, indemnity or similar right, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Collateral Agent to be credited against the payment of
the Reimbursement Obligations, whether matured or unmatured, in accordance with
the terms of the Reimbursement Documents.

SECTION 8.  Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of the Borrower's financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Reimbursement Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the
Collateral Agent or the other Secured Parties will have any duty to advise any
of the Guarantors of information known to it or any of them regarding such
circumstances or risks.

SECTION 9.  Representations and Warranties. Each of the Guarantors represents
and warrants as to itself that all representations and warranties relating to it
contained in the Reimbursement Agreement and other Reimbursement Documents are
true and correct in all material respects.

SECTION 10.  Termination. The Guarantees made hereunder (a) shall terminate when
all the Reimbursement Obligations have been indefeasibly paid in full and the
Fund Guarantors have no further obligation under the Guaranty, and (b) shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Reimbursement Obligation is rescinded or
must otherwise be restored by any Secured Party or any Guarantor upon the
bankruptcy or reorganization of the Borrower, any Guarantor or otherwise.

SECTION 11.  Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Collateral Agent, and a counterpart
hereof shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon such Guarantor and the Collateral Agent and
their respective successors and assigns, and shall inure to the benefit of such
Guarantor, the Collateral Agent and the other Secured Parties, and their
respective successors and assigns, except that no Guarantor shall have the right
to assign its rights or obligations hereunder or any interest herein (and any
such attempted assignment shall be void). In the event that a Guarantor ceases
to be a Subsidiary pursuant to a transaction permitted under the Reimbursement
Documents, such Guarantor shall be released from its obligations under this
Agreement without further action. This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

SECTION 12.  Intercreditor Agreement. Notwithstanding anything to the contrary
contained in this Agreement, all rights, obligations and remedies of the
Collateral Agent set forth in this Agreement and shall be subject to the
provisions set forth in the Intercreditor Agreement.

SECTION 13. Waivers; Amendment. (a) No failure or delay of the Collateral Agent
in exercising any power or right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and of
the other Secured Parties under the other Reimbursement Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Guarantor in any case shall entitle such Guarantor to
any other or further notice or demand in similar or other circumstances.

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Collateral Agent, subject to any consent required in accordance with
Section 8.09 of the Reimbursement Agreement.

SECTION 14.  GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 15.  Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 8.03 of the Reimbursement Agreement.
All communications and notices hereunder to each Guarantor shall be given to it
at its address or telecopy number set forth in Schedule I, with a copy to the
Borrower.

SECTION 16.  Survival of Agreement; Severability. (a)  All covenants,
agreements, representations and warranties made by the Guarantors herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Reimbursement Document shall be
considered to have been relied upon by the Collateral Agent and the other
Secured Parties and shall survive the making of the Guaranty by the Fund
Guarantors regardless of any investigation made by the Secured Parties or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Reimbursement or any other fee or
amount payable under this Agreement or any other Reimbursement Document is
outstanding and unpaid and as long as the Guaranty has not been terminated.

(b)  In the event any one or more of the provisions contained in this Agreement
or in any other Reimbursement Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 17.  Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 11. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 18.  Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Reimbursement Agreement shall be applicable to this
Agreement.

SECTION 19.  Jurisdiction; Consent to Service of Process. (a) Each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Reimbursement Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Collateral Agent or any other Secured Party may otherwise have to bring any
action or proceeding relating to this Agreement or the other Reimbursement
Documents against any Guarantor or its properties in the courts of any
jurisdiction.

(b)  Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Reimbursement
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 15. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 20.  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER REIMBURSEMENT DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER REIMBURSEMENT DOCUMENTS, AS APPLICABLE, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.

SECTION 21. Limitation on Guaranteed Amounts. Anything contained in this
Agreement to the contrary notwithstanding, the obligation of each Guarantor
hereunder shall be limited to a maximum aggregate amount equal to the greatest
amount that would not render such Guarantor's obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any provisions of applicable state law
(collectively, the "Fraudulent Transfer Laws"), in each case after giving effect
to all liabilities of such Guarantor, contingent or otherwise, that would be
taken into account in determining whether the incurrence of the obligation would
constitute a fraudulent conveyance under the Fraudulent Transfer Laws and after
giving effect, both in determining such Guarantor's probable debt hereunder and
in determining its assets, to the existence of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights of such Guarantor
pursuant to (a) applicable law or (b) any agreement, including the Indemnity,
Subrogation and Contribution Agreement.

SECTION 22.  Additional Guarantors. Pursuant to Section 5.10 of the
Reimbursement Agreement, each Subsidiary Reimbursement Party that was not in
existence or not a Subsidiary Reimbursement Party on the date of the
Reimbursement Agreement is required to enter into this Agreement as a Guarantor
upon becoming a Subsidiary Reimbursement Party. Upon execution and delivery
after the date hereof by the Collateral Agent and such a Subsidiary of an
instrument in the form of Annex 1, such Subsidiary shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any instrument adding an additional
Guarantor as a party to this Agreement shall not require the consent of any
other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.

SECTION 23. Successor Guarantors. Any Person may merge with any Guarantor in a
transaction in which the surviving entity is a Subsidiary of the Borrower;
provided that if the surviving entity is not the Guarantor, the surviving entity
must be a corporation, partnership or limited liability company organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia, and such surviving entity must expressly assume, by
execution of appropriate Reimbursement Documents (or counterparts or supplements
thereto), executed and delivered to the Collateral Agent (in form reasonably
satisfactory to the Collateral Agent, as applicable) all the obligations of such
Guarantor under this Amended and Restated Guarantee Agreement and the other
applicable Reimbursement Documents; and further provided that prior to the
consummation of such transaction, the Borrower must provide the Collateral Agent
with an Officers' Certificate and an Opinion of Counsel, each stating that such
consolidation, merger or transfer complies with the Reimbursement Documents.

SECTION 24.  Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Secured Party to or for
the credit or the account of any Guarantor against any or all the obligations of
such Guarantor then existing under this Agreement and the other Reimbursement
Documents held by such Secured Party, irrespective of whether or not such
Secured Party shall have made any demand under this Agreement or any other
Reimbursement Document. The rights of each Secured Party under this Section 24
are in addition to other rights and remedies (including any other rights of
setoff) which such Secured Party may have.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.



MEMC ELECTRONIC MATERIALS, INC.

By: /s/ James M. Stolze


Name: James M. Stolze
Title: Executive Vice President,
Chief Financial Officer

By: /s/ Kenneth L. Young


Name: Kenneth L. Young
Title: Treasurer

EACH OF THE OTHER SUBSIDIARIES LISTED ON SCHEDULE I HERETO,

By: /s/ Kenneth L. Young


Name: Kenneth L. Young, in is capacity as Treasurer for each of the other
Subsidiaries listed on Schedule I hereto

CITICORP USA, INC., as Collateral Agent

By: /s/ Edward T. Crook


Name: Edward T. Crook
Title: Managing Director and
Vice President



Schedule I to the
Amended and Restated
Guarantee Agreement

GUARANTORS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex 1 to the
Amended and Restated
Guarantee Agreement

SUPPLEMENT NO. [ ] dated as of [ ], to the Amended and Restated Guarantee
Agreement dated as of December 21, 2001, among MEMC ELECTRONIC MATERIALS, INC.,
a Delaware corporation ("Borrower"), each of the subsidiaries listed on Schedule
I thereto (each such subsidiary, individually, a "Subsidiary" or a "Guarantor"
and, collectively, the "Subsidiaries" or "Guarantors") and CITICORP USA, INC.,
as collateral agent (the "Collateral Agent") for the Secured Parties (as defined
in the Amended and Restated Security Agreement).

A. Reference is made to the Reimbursement Agreement dated as of December 21,
2001 (as amended, supplemented or otherwise modified from time to time, the
"Reimbursement Agreement"), among the Borrower, the Fund Guarantors and CITICORP
USA, INC. as collateral agent (in such capacity, the "Collateral Agent").

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Amended and Restated Guarantee Agreement
and the Reimbursement Agreement.

C. The Guarantors have entered into the Amended and Restated Guarantee Agreement
in order to induce the Fund Guarantors to guarantee the obligation of the
Borrower under the Revolving Credit Agreement. Pursuant to Section 5.10 of the
Reimbursement Agreement, each Subsidiary Reimbursement Party that was not in
existence or not a Subsidiary Reimbursement Party on the date of the
Reimbursement Agreement is required to enter into the Amended and Restated
Guarantee Agreement as a Guarantor upon becoming a Subsidiary Reimbursement
Party. Section 22 of the Amended and Restated Guarantee Agreement provides that
additional Subsidiaries may become Guarantors under the Amended and Restated
Guarantee Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the "New Guarantor") is executing
this Supplement in accordance with the requirements of the Reimbursement
Agreement to become a Guarantor under the Guarantee Agreement in order to induce
the Fund Guarantors to make additional guarantees and as consideration for
guarantees previously made.

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 22 of the Amended and Restated Guarantee
Agreement, the New Guarantor by its signature below becomes a Guarantor under
the Amended and Restated Guarantee Agreement with the same force and effect as
if originally named therein as a Guarantor and the New Guarantor hereby
(a) agrees to all the terms and provisions of the Amended and Restated Guarantee
Agreement applicable to it as a Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct on and as of the date hereof except to the
extent a representation and warranty expressly relates solely to a specific date
in which case such representation and warranty shall be true and correct on such
date. Each reference to a "Guarantor" in the Amended and Restated Guarantee
Agreement shall be deemed to include the New Guarantor. The Amended and Restated
Guarantee Agreement is hereby incorporated herein by reference.

SECTION 2. The New Guarantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Amended and Restated
Guarantee Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Amended and Restated Guarantee Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision hereof in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction). The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 14 of the Amended and Restated Guarantee Agreement.
All communications and notices hereunder to the New Guarantor shall be given to
it at the address set forth under its signature below, with a copy to the
Borrower.

SECTION 8. The New Guarantor agrees to reimburse the Collateral Agent for its
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges of counsel for the Collateral
Agent.

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Amended and Restated Guarantee Agreement as of
the day and year first above written.

 

[NAME OF NEW GUARANTOR],

 

By

 

Name:

 

Title:

 

Address:

 

CITICORP USA, INC., as Collateral Agent,

 

By: /s/ Edward T. Crook

 

Name: Edward T. Crook

 

Title: Managing Director and Vice President

 